327 F.2d 657
UNITED STATES of America, Appellee,v.Harry STEIN, Gerald Gerardi and Alfonso Morgan, Appellants.
No. 325.
Docket 28203.
United States Court of Appeals Second Circuit.
Argued February 10, 1964.
Decided February 10, 1964.

Carl Turk, New York City, for appellants.
Arnold Markle, Asst. U. S. Atty., District of Connecticut, New Haven, Conn. (Robert C. Zampano, U. S. Atty., District of Connecticut, on the brief), for appellee.
Before LUMBARD, Chief Judge, and WATERMAN and FRIENDLY, Circuit Judges.
PER CURIAM.


1
We affirm in open court the convictions of Harry Stein, Gerald Gerardi and Alfonso Morgan for conspiracy to violate 18 U.S.C. § 2421, commonly known as the Mann Act, and on two additional counts, knowingly causing two women to be transported from Connecticut to New York for the purpose of prostitution and debauchery and for other immoral purposes, and causing the said women to be transported with the intent and purpose to induce and entice them to give themselves up to debauchery and to engage in other immoral practices, all in violation of 18 U.S.C. § 2421. Concurrent sentences of imprisonment were imposed by Judge Timbers.


2
There was abundant evidence to support the verdict of the jury with respect to each of the defendants, his part in causing the transportation of the women from Connecticut to New York, and his knowledge of the purpose in such transportation.


3
There was no error in receiving the evidence of the conversation which one of the women had over the telephone with "Harry" after calling a number which she was asked to call by the defendant Morgan. United States v. Johnston, 318 F.2d 288, 291, 292 (6 Cir. 1963). There was sufficient credible circumstantial evidence that "Harry" with whom the woman talked was the defendant Harry Stein, and from all the circumstances in the case the jury could so have found. We find the other alleged errors to be without substance. The defendants had a fair trial at which there was overwhelming proof of their guilt.


4
Affirmed.